OMB APPROVAL OMB Number: 3235-0060 Expires: April 30, 2009 Estimated average burden hours per response: 38.0 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 15, 2007 AROTECH CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-23336 95-4302784 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1229 Oak Valley Drive, Ann Arbor, Michigan 48108 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (800) 281-0356 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Item 8.01Other Events. On October 15, 2007, at the Annual Meeting of Stockholders of Arotech Corporation (the “Registrant”), the stockholders of the Registrant voted on the following proposals with the following results: 1.Expanding the Size of the Board to Nine, Fixing the Number of Class III Directors at Three, and Fixing the Number of Class I Directors at Three: Votes For Votes Withheld Abstentions Shares Not Voting 9,182,804 375,065 0 0 2.Election of Directors: Votes For Votes Withheld Abstentions Shares Not Voting Robert S. Ehrlich (Class III) 9,305,395 252,474 0 0 Edward J. Borey (Class III) 9,182,804 375,065 0 0 Elliott Sloyer (Class III) 9,332,566 225,303 0 0 Michael E. Marrus (Class I) 9,333,014 224,856 0 0 (Directors whose terms of office continued after the meeting were Dr. Jay M. Eastman, Jack E. Rosenfeld, Lawrence M. Miller, Steven Esses, and Seymour Jones) 3.Approving Adoption of the 2007 Non-Employee Director Equity Compensation Plan: Votes For Votes Against Abstentions Shares Not Voting 2,709,950 195,412 20,649 6,631,858 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AROTECH CORPORATION (Registrant) By: /s/ Robert S. Ehrlich Name: Robert S. Ehrlich Title: Chairman and CEO Dated:October 15, 2007
